Title: William Barton to Thomas Jefferson, 4 August 1814
From: Barton, William
To: Jefferson, Thomas


          
                        Sir,
                              
                            
                         Lancaster, Aug. 4. 1814.
                    
          I was duly favoured with yours of the 30th of June, and acknowledge myself much indebted to You for your polite attention to my proposed biographical work. I am aware of the difficulties to be encountered in conducting an undertaking of that Kind: they are such, however, as must be experienced by any man who shall engage in such a work; and although some of the obstacles, which stand in the way of a complete American Biography, are insurmountable, many others may be overcome by industry & perseverance. I shall not be easily deterred from prosecuting my plan; but I shall be in no haste to accomplish it.—The times are very inauspicious to literary pursuits. Our Country seems likely to become the theatre of a desolating War; the extent and duration of which, no man can foresee. In its consequences, I fear, it will prove destructive of some of our best interests. By grasping at imaginary advantages, we may perhaps forfeit, forever, the most important & substantial benefits a country can possess. Circumstanced as the United States now are, I am persuaded that the speedy establishment of a liberal Peace is the only means by which we can ensure a state of national prosperity and private happiness. I ask
			 pardon for
			 having obtruded these sentiments upon you:—feeling as I do on the occasion—with the most anxious solicitude for the welfare & honour of my native country,—I have been involuntarily led into
			 an
			 expression of opinions, which I know are not merely mine, but those of vast multitudes of the best men in the community;—I mean, intelligent & virtuous men  of all Parties.—
          Having been very lately in Philadelphia, my Bookseller informed me he had forwarded to you the six copies of my “Memoirs”—Will you permit me to request, that the amot of your Subscription ($18–) may be remitted to me.—
          I have the Honour to be,With great Respect, Sir, Yr Mo. obedt ServtW. Barton
        